          Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
NICOLE ZICCARELLI,                                     :
                                                       :
                              Plaintiffs,              :         NO. 2:20-cv-001831-NR
                                                       :
               v.                                      :
                                                       :
THE ALLEGHENY COUNTY BOARD OF                          :
ELECTIONS, et al.,                                     :
                                                       :
                              Defendants.              :
                                                       :

                                            ORDER

       AND NOW, this            day of                 , 2020, it is hereby ORDERED and

DECREED that Robert A. Wiygul, Esquire, is admitted pro hac vice to the United States

District Court for the Western District of Pennsylvania, in the above-captioned matter only.

                                             BY THE COURT:




                                                                               J.
          Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 2 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
NICOLE ZICCARELLI,                                     :
                                                       :
                              Plaintiffs,              :        NO. 2:20-cv-01831-NR
                                                       :
               v.                                      :
                                                       :
THE ALLEGHENY COUNTY BOARD OF                          :
ELECTIONS, et al.,                                     :
                                                       :
                              Defendants.              :
                                                       :
                       MOTION FOR ADMISSION PRO HAC VICE

       Robert A. Wiygul, undersigned counsel for Defendant Kathy Boockvar, in her official

capacity as the Secretary of the Commonwealth of Pennsylvania, hereby moves that Robert A.

Wiygul be admitted to appear and practice in this Court in the above-captioned matter as counsel

pro hac vice for Defendant Kathy Boockvar, in her official capacity as the Secretary of the

Commonwealth of Pennsylvania, pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s

Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit of Robert A.

Wiygul in Support of Motion for Admission Pro Hac Vice filed herewith, which, it is averred,

satisfies the requirements of the foregoing Local Rules and Standing Order.



Dated: September 25, 2020                   HANGLEY ARONCHICK SEGAL PUDLIN &
                                            SCHILLER

                                            By:     /s/ Robert A. Wiygul__________
                                                   Robert A. Wiygul (Pa. I.D. No. 310760)
                                                   One Logan Square, 27th Floor
                                                   Philadelphia, PA 19103-6933
                                                   T: 215 568-6200
                                                   F: 215 568-0300
Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 3 of 8



                                 E: rwiygul@hangley.com


                          Counsel for Defendant Kathy Boockvar, in her official
                          capacity as the Secretary of the Commonwealth of
                          Pennsylvania




                             2
          Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 4 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :
NICOLE ZICCARELLI,                                    :
                                                      :
                             Plaintiffs,              :        NO. 2:20-cv-01831-NR
                                                      :
              v.                                      :
                                                      :
THE ALLEGHENY COUNTY BOARD OF                         :
ELECTIONS, et al.,                                    :
                                                      :
                             Defendants.              :
                                                      :
                               CERTIFICATE OF SERVICE

       I, Robert A. Wiygul, certify that on November 25, 2020, a true and correct copy of the

motion for Admission Pro Hac Vice was filed electronically and is available for viewing and

downloading from the ECF system.



                                                   /s/ Robert A. Wiygul
                                                   Robert A. Wiygul
            Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 5 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                        :
NICOLE ZICCARELLI,                                      :
                                                        :
                              Plaintiffs,               :        NO. 2:20-cv-01831-NR
                                                        :
               v.                                       :
                                                        :
THE ALLEGHENY COUNTY BOARD OF                           :
ELECTIONS, et al.,                                      :
                                                        :
                              Defendants.               :
                                                        :

                 AFFIDAVIT OF ROBERT A. WIYGUL IN SUPPORT OF
                      MOTION FOR ADMISSION PRO HAC VICE

       I, Robert A. Wiygul, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for

Defendant Kathy Boockvar, in her official capacity as the Secretary of the Commonwealth of

Pennsylvania, pursuant to LCvR 83.2 and LCvR 83.3 and this Court’s Standing Order Regarding

Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       I, Robert A. Wiygul, being duly sworn, do hereby depose and say as follows:

       1.      I am a Shareholder of the law firm of Hangley Aronchick Segal Pudlin & Schiller.

       2.      My business address is One Logan Square, 18th & Cherry Streets, 27th Floor,

               Philadelphia, Pennsylvania 19103.

       3.      My Pennsylvania bar identification number is 310760.

       4.      I am a member in good standing of: (1) the Bar of the Commonwealth of

               Pennsylvania; (2) the Bar of the State of New Jersey; (3) the United States District

               Court for the Eastern District of Pennsylvania; (4) the United States District Court
            Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 6 of 8




               for the Middle District of Pennsylvania; (5) the United States District Court for

               the District of New Jersey; (6) the United States District Court for the Northern

               District of New York; (7) the United States Court of Appeals for the 2nd Circuit

               (8) the United States Court of Appeals for the 3rd Circuit; (9) the United States

               Court of Appeals for the 8th Circuit; (10) the United States Court of Appeals for

               the 9th Circuit; and (11) the Supreme Court of the United States.

       5.      A current certificate of good standing from the Supreme Court of Pennsylvania is

               attached to this Affidavit as Exhibit A.

       6.      There are no disciplinary proceedings pending against me in any jurisdiction, and

               no discipline has previously been imposed on me in any jurisdiction.

       7.      I attest that I am a registered user of ECF in the United States District Court for

               the Western District of Pennsylvania.

       8.      I attest that I have read, know and understand the Local Rules of Court for the

               United States District Court for the Western District of Pennsylvania.

       9.      Based upon the foregoing, I respectfully request that I be granted pro hac vice

               admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to the punishment.



Dated: November 25, 2020                      /s/ Robert A. Wiygul
                                              Robert A. Wiygul




                                                 2
Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 7 of 8




                  EXHIBIT A
Case 2:20-cv-01831-NR Document 14 Filed 11/25/20 Page 8 of 8
